          Case 1:20-cv-01436-EDK Document 6 Filed 10/29/20 Page 1 of 2




           In the United States Court of Federal Claims
                                               Pro Se

                                                  )
 LEE-DRYDEN GREEN, JR                             )
                                                  )
                        Plaintiff,                )
                                                  )     No. 20-1436C
 v.                                               )     (Filed: October 29, 2020)
                                                  )
 THE UNITED STATES OF AMERICA,                    )
                                                  )
                        Defendant.                )
                                                  )


                                             ORDER

        The Plaintiff in this case, proceeding pro se, has filed a complaint claiming that he
suffered harm because of actions taken by officials employed by Hilton Head, Bluffton, and
Beaufort County in South Carolina. Complaint at A-7, Docket No. 1. He alleges that these
officials “used threat[s], duress, and coercion” to impede his rights, “threatened [his] family,”
used his “name for financial gain,” and defamed him. Id. at A-6. He asks the Court “to make
Beaufort County of Hilton Head/Bluffton South Carolina compensate [him] for the damages that
they have created by not knowing the letter of the supreme law of the land.” Id. at A-7. He seeks
monetary damages in the amount of $14,450,000 and declaratory relief “to secure due process of
law, equal protection and other rights, privileges and immunities” guaranteed by the
Constitution. Id. at A-3, A-5.

        Jurisdiction is a threshold matter, Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94–95 (1998), and the Court may raise the issue on its own at any time without a motion from a
party, Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004); see also Rule 12(h)(3) of
the Rules of the Court of Federal Claims (stating that “[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action”). Further, while it is well
established that complaints filed by pro se plaintiffs are held to “less stringent standards than
formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se
plaintiffs must persuade the Court that jurisdictional requirements have been met, Harris v.
United States, 113 Fed. Cl. 290, 292 (2013).

       The Tucker Act grants the United States Court of Federal Claims jurisdiction over
monetary actions “against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied contract
with the United States, or for liquidated or unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). It does not confer jurisdiction over claims against any entity other than
the United States. United States v. Sherwood, 312 U.S. 584, 588 (1941); Wolffing v. United
          Case 1:20-cv-01436-EDK Document 6 Filed 10/29/20 Page 2 of 2




States, 144 Fed. Cl. 626, 637 (2019). As Mr. Green’s allegations concern actions taken by city
and county officials, this Court has no jurisdiction over his claims.

         Additionally, the Court of Federal Claims has no jurisdiction over tort claims. Mr.
Green’s claims—alleging threats, duress, coercion, and defamation—are tort claims, which the
Tucker Act expressly excludes from this Court’s jurisdiction. 28 U.S.C. § 1491(a)(1); Kenan v.
United States, No. 20-287T, 2020 WL 4784671, at *2 (Fed. Cl. Aug. 18, 2020). To the extent
Mr. Green alleges a violation by city and county officials of his civil rights, the Court of Federal
Claims lacks “jurisdiction to entertain federal civil rights violations because the protections
afforded by 42 U.S.C. §§ 1981, 1983, and 1988 create liability only when injury occurs under
state law.” Drake v. United States, 792 F. App’x 916, 920 (Fed. Cir. 2019). Thus, the Court does
not have jurisdiction over the claims set forth in Mr. Green’s Complaint which allege torts and
civil rights violations committed by state, county, and city officials.

       For these reasons, the Court directs the Clerk to DISMISS Mr. Green’s complaint
without prejudice based on lack of subject matter jurisdiction. 1



       IT IS SO ORDERED.


                                                     s/Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge




1
 Mr. Green has filed a motion to proceed in forma pauperis in this case. ECF No. 2. That
motion is GRANTED solely for purposes of dismissing the case.


                                                 2
